As shown by the majority opinion, the jury found, in answer to the first, second, and third issues, that Griffin was guilty of fraudulently misrepresenting material facts, which induced plaintiff to enter into the contract, the plaintiff did not become aware of and advise himself as to such misrepresentations and fraudulent concealments prior to two years before *Page 155 
filing the suit, and that he had used due diligence, under all the facts and circumstances, to discover the real facts of the transactions.
The evidence is conflicting upon these issues, but I think is sufficient to sustain the jury's findings, and I do not concur in the conclusion reached by the majority upon the issue of limitation. I think, under all the evidence, the case upon the issue of limitation, upon which issue it has been decided, is controlled by the rules announced in the cases of Deaton v. Rush (Tex.Com.App.) 252 S.W. 1025, and Al Parker Securities Co. v. Owen (Tex.Com.App.) 1 S.W.2d 271, and the line of decisions and authorities which these cases follow.
For these reasons, I respectfully dissent.